1. In a suit in a justice's court on a summons, to which the account sued on is attached, as follows: "In re: Digging Tunnel Merk Mica Mine. Balance due to date $54.90" it was not necessary that the copy of the account show whether it was based on an express written or parol contract or on an implied contract to pay for extra labor and materials not provided for in an express contract. Atlantic Coast Line R. Co. v.  Drake, 21 Ga. App. 81 (94 S.E. 65); Wright v.  Pearson, 48 Ga. App. 207 (172 S.E. 590).
2. A demurrer to a suit on open account on the ground that no itemized statement is attached is a special demurrer, and can not be filed or entertained after the first term.
3. The evidence authorized the verdict. The court did not err in overruling the certiorari.
Judgment affirmed. Stephens, P. J., and Sutton, J.,concur.
                          DECIDED MAY 31, 1940. *Page 649